Citation Nr: 1004295	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  04-41 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for mitral valve 
prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to 
July 1975 and from February 1984 to July 1987

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In June 2007, the Board remanded the 
Veteran's claim for additional development.


FINDING OF FACT

The Veteran does not have mitral valve prolapse.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
mitral valve prolapse have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.100, 4.104, Diagnostic Code 7000 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification action needed to make 
a decision as to the claim on appeal has been accomplished.  
Through March 2003 and July 2003 notice letters, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claim for an increase for mitral valve 
prolapse.  By way of March 2006 and June 2008 notice 
letters, the Veteran was provided with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after 
the RO initially adjudicated the Veteran's claim, the claim 
was properly re-adjudicated in July 2009, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the March 2003 and July 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the Veteran was notified that VA was requesting all 
relevant records from any Federal agency and that VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency, such as from a state, private treatment 
provider, or an employer.  Consequently, a remand of the 
rating issue for further notification of how to substantiate 
the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Richmond, Virginia.  Records from multiple private treatment 
providers identified by the Veteran have also been obtained.  
Pursuant to the Board's June 2007 remand, the Veteran's 
vocational rehabilitation folder was requested and 
associated with the claims file.  Additionally, the Veteran 
was afforded a hearing before the Board in March 2007, the 
transcript of which is of record.  Furthermore, In July 
2004, June 2005, and February 2009, the Veteran was provided 
VA examinations in connection with his claim, the reports of 
which are of record.  Those examination reports contain 
sufficient evidence by which to determine whether the 
Veteran has mitral valve prolapse and whether he exhibits 
any symptoms in the context of the rating criteria.  Thus, 
VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II. Analysis

The Veteran asserts that his service-connected mitral valve 
prolapse is more disabling than currently rated.  He 
contends that a compensable rating is warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  The Veteran 
filed his present claim for an increase for mitral valve 
prolapse in February 2003.

The Veteran's service-connected mitral valve prolapse is 
currently evaluated as noncompensably (zero percent) 
disabling under Diagnostic Code 7000 by analogy to valvular 
heart disease.  Under that diagnostic code, a 10 percent 
evaluation is warranted when there is a workload of greater 
than 7 metabolic equivalents (METs) but not greater than 10 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or when continuous medication is required.  A 30 
percent evaluation is warranted when there is a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or when 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted when there is more than one episode 
of acute congestive heart failure in the past year; or when 
there is a workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or when there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
The maximum 100 percent evaluation is warranted when there 
is chronic congestive heart failure; or when there is a 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  A 100 percent evaluation is also warrant 
during active infection with valvular heart damage and for 
three months following cessation of therapy for the active 
infection.  38 C.F.R. § 4.104 (Diagnostic Code 7000) (2009).

(During the pendency of the claim, the regulations 
concerning the evaluation of cardiovascular disabilities 
were amended effective October 6, 2006.  71 Fed. Reg. 52457-
60 (Sept. 6, 2006).  Because, as addressed in detail below, 
the Veteran does not have mitral valve prolapse, the change 
to the regulation is inapplicable to the appeal at hand.)

Necessary aspects of evaluating service-connected 
disabilities are that a veteran actually has the disability 
and that exhibited symptoms can be attributed to that 
disability.  In the Veteran's case, the Board finds that he 
does not have mitral valve prolapse and that any symptoms 
that could possibly be attributed to such a disability are 
the result of the Veteran's other disabilities.  This fact 
is based on consideration of the evidence of record 
including a February 2009 VA heart examination report that 
was obtained pursuant to the Board's June 2007 remand.

The February 2009 VA examiner, Dr. C.T.M., reviewed the 
evidence in the claims file and examined the Veteran.  Dr. 
C.T.M. noted that the Veteran had a history of mitral valve 
prolapse with the onset in 1986 during his period of 
military service.  She noted that the Veteran passed out 
while exercising at that time and an echocardiogram was 
administered.  Significantly, the echocardiogram was read as 
hemodynamically insignificant mitral valve prolapse that was 
not confirmed by M-mode echocardiography.  In any case, the 
Veteran was awarded service connection for mitral valve 
prolapse in April 1988.

At the February 2009 examination, the Veteran complained of 
symptoms that are set forth in the rating criteria for 
valvular heart disease such as syncope, fatigue, angina, 
dizziness, and dyspnea.  However, Dr. C.T.M. noted that the 
Veteran has undergone multiple episodes of cardiac testing, 
including three catheterizations, multiple echocardiograms, 
and exercise tests that have been negative.  Dr. C.T.M. 
stated that the Veteran has been diagnosed with other 
conditions to explain his chest pain to include 
costochondritis and anxiety attacks.  Significantly, the 
Veteran has been awarded service connection for a panic 
disorder, currently evaluated as 50 percent disabling, and 
costochondritis, currently evaluated as 10 percent 
disabling.  Issues involving evaluation of those service-
connected disabilities are not presently on appeal.

Additional cardiac testing was conducted in connection with 
the February 2009 VA examination.  A stress test was 
inconclusive because it was stopped due to atypical chest 
discomfort with no indication that the chest discomfort was 
cardiac in origin.  An echocardiogram revealed a normal left 
ventricle, right ventricle, atria, aortic valve, tricuspid 
valve, and pulmonic valve.  The mitral valve was thickened 
with trivial regurgitation.  There was no prolapse 
associated with the mitral valve.  Based on the physical 
examination, echocardiogram, and other medical evidence, 
Dr. C.T.M. stated that the Veteran does not have mitral 
valve prolapse.  She found that the Veteran has no valvular 
infection or congestive heart failure, and that his ejection 
fraction is normal.  Dr. C.T.M. concluded that the Veteran 
does not require continuous medication for a condition 
(mitral valve prolapse) that does not exist.

Dr. C.T.M.'s determination that the Veteran does not have 
mitral valve prolapse is persuasive and finds support in the 
record.  The other medical evidence dated from one year 
prior to the filing of his claim for an increase shows that 
he has not had mitral valve prolapse at any time during the 
pendency of the claim.  Although some VA and private 
progress notes refer to mitral valve prolapse and a history 
of mitral valve prolapse, none of those entries is 
accompanied by clinical tests confirming the existence of 
the disability.  Instead, the several cardiac tests that 
have been conducted during the time period of the claim 
process have all been negative for mitral valve prolapse.  
The Board finds the medical evidence that has included 
discussion of clinical testing to be more probative 
regarding the correct diagnosis than the evidence that was 
prepared without that type of clinical testing.  Clinical 
tests in addition to those conducted during the VA 
examination include: a normal VA chest x-ray in February 
2002; a series of cardiac tests at the Southside Regional 
Medical Center that did not document mitral valve prolapse 
despite a history of mitral valve prolapse; a September 2004 
VA chest x-ray reflecting no abnormality; a July 2006 
echocardiogram from Virginia Medical Group showing trace to 
mild regurgitation across a structurally normal appearing 
mitral valve; and a negative VA stress test in August 2008.

Two other VA heart examinations, dated in July 2004 and June 
2005, reflect similar results to the February 2009 
examination.  The July 2004 examination was also conducted 
by Dr. C.T.M.  At that time, Dr. C.T.M. did not have access 
to the Veteran's service treatment records when mitral valve 
prolapse was first mentioned.  In any case, Dr. C.T.M. 
diagnosed the Veteran with non-cardiac chest pain that was 
probably secondary to panic attacks.  She stated that the 
Veteran did not have identifiable arteriosclerotic heart 
disease in view of a July 2003 echocardiogram that revealed 
a non-prolapsing mitral valve and three normal cardiac 
catheterizations that were administered.  A different VA 
examiner, H.B., conducted the June 2005 examination.  H.B. 
likewise found that the Veteran had atypical chest pain due 
primarily to anxiety and a non-cardiac origin.  According to 
H.B., any chest wall pain was more likely secondary to 
anxiety and probably minimally secondary to costochondritis 
with psychiatric overtones.

Without sufficient evidence that the Veteran's symptoms are 
related to mitral valve prolapse, or sufficient evidence 
that the Veteran in fact has mitral valve prolapse, a 
noncompensable rating is appropriate for the service-
connected disability.  Thus, a compensable rating is not 
warranted under Diagnostic Code 7000 or any other 
potentially applicable diagnostic code pertaining to the 
cardiovascular system.  See 38 C.F.R. §§ 4.100, 4.104 
(2009).  The Board has considered the Veteran's written 
statements and hearing testimony whereby he contends that he 
does experience symptoms associated with mitral valve 
prolapse.  Given the nature of the claimed disability, a 
certain level of medical expertise is required to diagnose 
mitral valve prolapse and to assess any resulting 
impairment.  Because there is no indication in the file that 
the Veteran has this type of medical expertise, his 
statements attributing symptoms to mitral valve prolapse 
have no probative evidentiary value.

For all the foregoing reasons, the Board finds that the 
claim for a compensable rating for mitral valve prolapse 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for an increase, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


	(ORDER ON NEXT PAGE)




ORDER

A compensable rating for mitral valve prolapse is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


